478 F.2d 1380
UNITED STATES of America, Plaintiff-Appellee,v.Virgil Ross MANNING, Defendant-Appellant.
No. 73-1272 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 30, 1973.Rehearing Denied June 22, 1973.

Gardner Beckett, Jr., St. Petersburg, Fla., for defendant-appellant.
John L. Briggs, U. S. Atty., Jacksonville, Fla., Ronald H. Watson, Asst. U. S. Atty., Tampa, Fla., for plaintiff-appellee.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Virgil Ross Manning, a member of the Jehovah's Witness religion and a conscientious objector, was indicted and convicted for failing to perform civilian work as ordered by his local draft board.  On appeal he asserts that Sec. 456(j) of the Military Selective Service Act of 1967, 50 U.S.C.App. is unconstitutional in that Congress is exercising a power to conscript a civilian rather than a military work force when it orders a conscientious objector to perform compulsory civilian employment in lieu of being inducted into the Armed Forces.


2
There is no absolute right to an exemption from military service.  The right exists only because Congress has seen fit to create it and Congress has the right to condition its exemption by requiring alternative service.  United States v. Crouch, 415 F.2d 425 (5th Cir., 1969); O'Connor v. United States, 415 F.2d 1110 (9th Cir. 1969), and cases cited therein.


3
Finding appellant's remaining contentions without merit, we affirm the judgment of the district court.


4
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409